                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                                FILED IN.<]PEN COURT         (i\
                                   No. 7:18-CR-184-3FL          oN SL3b/Q91q ~
                                                                    Peter A. Mbore, Jr., Cle
                                                                    US District Court
                                                                    Eastern District of NC
UNITED STATES OF AMERICA                  )
                                          )
              v.                          )         CONSENT TO PROCEED
                                          )         BEFORE MAGISTRATE JUDGE
ERICA SHORANDA SATCHELL,                  )
                                          )
              Defendant.                  )

       The United States Magistrate Judge has explained to me the nature of the offense(s)
with which I am charged and the maximum possible, penalties which might be imposed if I
am found guilty. The Magistrate Judge has informed me of my right to assistance of legal
counsel. The Magistrate Judge has informed me of my right to trial, judgment, and
sentencing before a United States District Judge.
       I HEREBY WAIVE ANY RIGHT I MAY HAVE TO ARRAIGNMENT BEFORE A
UNITED STATES DISTRICT JUDGE AND THEREFORE CONSENT TO PROCEED
BEFORE A UNITED            STATES MAGISTRATE JUDGE FOR PURPOSES OF
ARRAIGNMENT PURSUANT TO RULE 10 OF THE FEDERAL RULES OF CRIMINAL
PROCEDURE AND ENTERING A PLEA PURSUANT TO RULE 11 OF THE FEDERAL
RULES OF CRIMINAL PROCEDURE.



                                                    Defendant




RobertB.Joes,Jr.
U.S. Magistrate Judge




         Case 7:18-cr-00184-FL Document 90 Filed 05/30/19 Page 1 of 1
